Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020, 02/19/2020, 12/09/2019, 11/21/2019 and 09/06/2019.The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
 Response to  Amendments
This communication is considered fully responsive to the amendment filed on 04/02/2021. Claims 17-21 have been amended. Claims 1-16 were canceled. Claims 105-120 have been added. Claims 17-22  are allowed. Therefore, claims 17-22 and 105-120 are pending.
Response to Arguments 
The Applicant did not submit any argument. The new claims 105-120 have been rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 105-106, 112-114 and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Filippi et al. (US 10977316, henceforth “Filippi”) in view of Synett et al. (US 20160328739, henceforth “Synett”) and further in view of Ball et al. (US 10482090, henceforth “Ball”).
Examiner’s note: in what follows, references are drawn to Filippi unless otherwise mentioned.
Regarding claim 105, Filippi teaches a method comprising: 
for each interaction signal of a plurality of interaction signals, extracting interaction signal metadata into an interaction signal data structure (FIG. 3 depicts a flow chart illustrating a data flow performed by Data Intake and Query system 108. At block 304, a forwarder or other system component annotates each block generated from the raw data with one or more metadata fields. These metadata fields provide information related to the data block as a whole and apply to each event that is subsequently derived from the data in the data block. The metadata fields include separate fields specifying each of a host, a source, and a source type related to the data block. Additional metadata fields may also be included during the input phase, such as a character encoding of the data, if known, and possibly other values that provide information relevant to later processing steps, see column [10-11]. FIG. 4 is a flow diagram that illustrates a process that a search head and one or more indexers may perform during a search query. At block 408, the indexers to which the query was distributed, search data stores associated with them for events that are responsive to the query. To determine which events are responsive to the query, the indexer searches for events that match the criteria specified in the query. These criteria can include matching keywords or specific values for certain fields. The searching operations at block 408 may use the late-binding schema to extract values for specified fields from events at the time the query is processed, see column [13]. FIG. 23 at block 2302, the method includes obtaining search results corresponding to a search query, see column [51]); 
for each of a plurality of interaction signal data structure records of each interaction signal data structure, (Each entity is defined to include information for identifying all of the event data that pertains to the entity and considering various ways the entity may be identified in raw machine data (such as by a URL, an IP address, or machine name). The service and entity definitions can organize event data around a service so that all of the event data pertaining to that service can be easily identified, see column [33]. The missing/crossed out limitations will be discussed in view of Synett.); and 
(Aggregate KPIs may be defined to provide a measure of service performance calculated from a set of service aspect KPI values; this aggregate may even be taken across defined timeframes and/or across multiple services. A particular service may have an aggregate KPI derived from substantially all of the aspect KPI's of the service to indicate an overall health score for the service, see  column [33]. The missing/crossed out limitations will be discussed in view of Ball.); 
arranging the plurality of interaction signal data structure records in an ordered list(FIG. 23 At block 2304, the method includes generating a data visualization from the search results. The host device generates data visualization 2020 from the search results, see column [51] The missing/crossed out limitations will be discussed in view of  Ball.); and 
transmitting an interface for rendering the ordered list on a display of a client device (FIG. 23 at block 2306, the method includes pushing the generated data visualization to a registered display of a display device. For example, the host device may push data visualization 2020 to display 1821 in response to a user selecting group 1820 using assignment control element 2012, see column  [51]. FIG. 9D illustrates a user interface screen displaying both log data and performance data in accordance with the disclosed embodiments, see column [26].).
As noted above, Filippi is silent about the aforementioned missing/crossed limitations of: (1)  for each of a plurality of interaction signal data structure records of each interaction signal data structure, generating a divergence score based at least in part on a predicted short term interaction signal occurrence tally and an actual short term interaction signal occurrence tally, (2) assigning a value to an interaction signal data structure record based at least in part on the divergence score, (3) arranging the plurality of interaction signal data structure records in an ordered list based at least in part on the respective values of each interaction signal data structure record.
However, Synett discloses the missing/crossed limitations comprising: (1) for each of a plurality of interaction signal data structure records of each interaction signal data structure, generating a divergence score based at least in part on a predicted short term interaction signal occurrence tally and an actual short term interaction signal occurrence tally (The instructions are configured for receiving interaction records, where each of at least some of the interaction records comprise a cookie value, a URL (Uniform Resource Locator), and a time stamp, where the cookie value may comprise one or more unique user identifier, see [0029]. FIG. 6 shows a flowchart of a computerized method 600 for attribution of values to interactions in sequences. Step 610 of method includes obtaining information of interactions which are included in the sequence of interactions. Method 600 also includes computing a performance assessment for the sequence of interactions based on the obtained information and on an assessment scheme which is based on a statistical analysis of historical data of a plurality of sequence of interactions, see [0295]-[0348]. The examiner interpreted the performance assessment for the sequence of interactions as an interaction signal occurrence divergence measure.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi method by adding the teachings of Synett in order to make a more effective method by enabling efficient utilization of various communication resources, see (Synett, [0295].).
Ball discloses the missing/crossed limitations comprising: (2) assigning a value to an interaction signal data structure record based at least in part on the divergence score (FIGS. 5A and 5B illustrate orderings of comments by score. FIG. 8 illustrates a method for ranking and filtering comments based on interactions of the user viewing the comments with one or more social networking feeds. At step 860 determines a score for the comment based on the numeric value(s) of the signal(s) evaluated at step 840, see [110]. This technique is used for assigning an interaction signal data structure record rank value to the interaction signal data structure record based at least in part on the interaction signal occurrence divergence measure.), (3) arranging the plurality of interaction signal data structure records in an ordered list based at least in part on the respective values of each interaction signal data structure record (FIG. 8 step 880 determines an ordering of the comments based on the respective scores, as described with reference to FIGS. 5A and 5B, see [110]. This technique is used for arranging in an ordered interaction signal data structures list each of the interaction signal data structures in an order according to their interaction signal data structure record rank values.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi method by adding the teachings of Ball in order to 
Regarding claim 113, Filippi teaches a system (FIG. 1 illustrates a networked computer system 100, see column [6].) comprising: 
one or more processors; and one or more non-transitory computer-readable media comprising instructions that, when executed by the one or more processors (The networked computer system 100 comprises one or more computing devices. These one or more computing devices comprise any combination of hardware and software configured to implement the various logical components described herein. For example, the one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories, and various data repositories in the one or more memories for storing data structures utilized and manipulated by the various components, see column [6]), cause the system to: 
for each interaction signal of a plurality of interaction signals, extract interaction signal metadata into an interaction signal data structure (FIG. 3 depicts a flow chart illustrating a data flow performed by Data Intake and Query system 108. At block 304, a forwarder or other system component annotates each block generated from the raw data with one or more metadata fields. These metadata fields provide information related to the data block as a whole and apply to each event that is subsequently derived from the data in the data block. The metadata fields include separate fields specifying each of a host, a source, and a source type related to the data block. Additional metadata fields may also be included during the input phase, extract values for specified fields from events at the time the query is processed, see column [13]. FIG. 23 at block 2302, the method includes obtaining search results corresponding to a search query, see column [51]); 
for each of a plurality of interaction signal data structure records of each interaction signal data structure,  (Each entity is defined to include information for identifying all of the event data that pertains to the entity and considering various ways the entity may be identified in raw machine data (such as by a URL, an IP address, or machine name). The service and entity definitions can organize event data around a service so that all of the event data pertaining to that service can be easily identified, see column [33]. The missing/crossed out limitations will be discussed in view of Synett.); and 
(Aggregate KPIs may be defined to provide a measure of service performance calculated from a set of service aspect KPI values; this aggregate may even be taken across defined timeframes and/or across multiple services. A particular service may have ; 
arrange the plurality of interaction signal data structure records in an ordered list  (FIG. 23 At block 2304, the method includes generating a data visualization from the search results. The host device generates data visualization 2020 from the search results, see column [51] The missing/crossed out limitations will be discussed in view of  Ball.); and 
transmit an interface for rendering the ordered list on a display of a client device (FIG. 23 at block 2306, the method includes pushing the generated data visualization to a registered display of a display device. For example, the host device may push data visualization 2020 to display 1821 in response to a user selecting group 1820 using assignment control element 2012, see column  [51]. FIG. 9D illustrates a user interface screen displaying both log data and performance data in accordance with the disclosed embodiments, see column [26].).
As noted above, Filippi is silent about the aforementioned missing/crossed limitations of: (1)  for each of a plurality of interaction signal data structure records of each interaction signal data structure, generate a divergence score based at least in part on a predicted short term interaction signal occurrence tally and an actual short term interaction signal occurrence tally, (2) assign a value to an interaction signal data structure record based at least in part on the divergence score, (3) arrange the plurality of interaction signal data structure records in an ordered list based at least in part on the respective values of each interaction signal data structure record.
generate a divergence score based at least in part on a predicted short term interaction signal occurrence tally and an actual short term interaction signal occurrence tally (The instructions are configured for receiving interaction records, where each of at least some of the interaction records comprise a cookie value, a URL (Uniform Resource Locator), and a time stamp, where the cookie value may comprise one or more unique user identifier, see [0029]. FIG. 6 shows a flowchart of a computerized method 600 for attribution of values to interactions in sequences. Step 610 of method includes obtaining information of interactions which are included in the sequence of interactions. Method 600 also includes computing a performance assessment for the sequence of interactions based on the obtained information and on an assessment scheme which is based on a statistical analysis of historical data of a plurality of sequence of interactions, see [0295]-[0348]. The examiner interpreted the performance assessment for the sequence of interactions as an interaction signal occurrence divergence measure.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi system by adding the teachings of Synett in order to make a more effective system by enabling efficient utilization of various communication resources, see (Synett, [0295].).
Ball discloses the missing/crossed limitations comprising: (2) assign a value to an interaction signal data structure record based at least in part on the divergence score (FIGS. 5A and 5B illustrate orderings of comments by score. FIG. 8 illustrates a method for ranking and filtering comments based on interactions of the user viewing the comments with one or more social networking feeds. At step 860 determines a score for the comment based on the numeric based at least in part on the respective values of each interaction signal data structure record (FIG. 8 step 880 determines an ordering of the comments based on the respective scores, as described with reference to FIGS. 5A and 5B, see [110]. This technique is used for arranging in an ordered interaction signal data structures list each of the interaction signal data structures in an order according to their interaction signal data structure record rank values.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi system by adding the teachings of Ball in order to make a more effective system by improving user experience for reading and posting comments by identifying comments that are likely to be of interest to viewing users, and displaying those comments in a prominent location, such as near the top of the comment list, see (Ball, [7].).
 	Regarding claim 106, Filippi, Synett and Ball teach all the claim limitations of claim 105 above; and Filippi further teaches wherein the plurality of interaction signals is received from a plurality of client devices, and wherein each client device is associated with a user identifier within a communication platform (FIG. 5 illustrates a raw machine data received from disparate data sources. Using the log data received at one or more indexers 206 from the three systems the vendor uniquely obtains an insight into user activity, user experience, and system behavior. The search head 210 allows the vendor's administrator to search the log data from the three systems that one or more indexers 206 are responsible for searching, thereby obtaining correlated information, such as the order number and corresponding customer ID number of the person placing the order. The system also allows the administrator to see a visualization of related events via a user interface, see [0136]-[0137].).
Regarding claim 112, Filippi, Synett and Ball teach all the claim limitations of claim 105 above; and Filippi further teaches wherein the interaction signal metadata comprises at least one of a user identifier; an organization identifier; a team identifier; an interaction type; an interaction source type; an source identifier; an source identifier; or a timestamp (FIG. 3 depicts a flow chart illustrating a data flow performed by Data Intake and Query system 108. At block 304, a forwarder or other system component annotates each block generated from the raw data with one or more metadata fields. These metadata fields provide information related to the data block as a whole and apply to each event that is subsequently derived from the data in the data block. The metadata fields include separate fields specifying each of a host, a source, and a source type related to the data block. Additional metadata fields may also be included during the input phase, such as a character encoding of the data, if known, and possibly other values that provide information relevant to later processing steps, see column [10-11]. Examiner’s note: the examiner addressed at least one option of multiple options.).
Regarding claim 114, Filippi, Synett and Ball teach all the claim limitations of claim 113 above; and Filippi further teaches wherein the plurality of interaction signals is received from a plurality of client devices, and wherein each client device is associated with a user identifier within a communication platform (FIG. 5 illustrates a raw machine data received from disparate data sources. Using the log data received at one or more indexers 206 from the three systems the vendor uniquely obtains an insight into user activity, user experience, and system behavior. The search head 210 allows the vendor's administrator to search the log data from the three systems that one or more indexers 206 are responsible for searching, thereby ustomer ID number of the person placing the order. The system also allows the administrator to see a visualization of related events via a user interface, see [0136]-[0137].).
Regarding claim 120, Filippi, Synett and Ball teach all the claim limitations of claim 113 above; and Filippi further teaches wherein the interaction signal metadata comprises at least one of a user identifier; an organization identifier; a team identifier; an interaction type; an interaction source type; an source identifier; an source identifier; or a timestamp (FIG. 3 depicts a flow chart illustrating a data flow performed by Data Intake and Query system 108. At block 304, a forwarder or other system component annotates each block generated from the raw data with one or more metadata fields. These metadata fields provide information related to the data block as a whole and apply to each event that is subsequently derived from the data in the data block. The metadata fields include separate fields specifying each of a host, a source, and a source type related to the data block. Additional metadata fields may also be included during the input phase, such as a character encoding of the data, if known, and possibly other values that provide information relevant to later processing steps, see column [10-11]. Examiner’s note: the examiner addressed at least one option of multiple options.).
Claims 107-111 and 115-119 are rejected under 35 U.S.C. 103 as being unpatentable over Filippi et al. (US 10977316, henceforth “Filippi”) in view of Synett et al. (US 20160328739, henceforth “Synett”), Ball et al. (US 10482090, henceforth “Ball”) and further in view of Chen et al. (US 20180150874, henceforth “Chen”).
Regarding claim 107, Filippi, Synett and Ball teach all the claim limitations of claim 105 above; and Filippi further teaches wherein the predicted times an interaction signal of the plurality of interaction signals will occur over a first network time period (A data server system can accelerate the process of periodically generating updated reports based on query results. To accelerate this process, a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period. If the query seeks statistics calculated from the events, such as the number of events that match the specified criteria, the summary for the time period includes the number of events in the period that match the specified criteria, see column [22]. The time period is defined as a first network time period. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Filippi is silent about the aforementioned missing/crossed limitations of: (1) the predicted short term interaction signal occurrence tally is representative of a programmatically generated expected number of times an interaction signal of the plurality of interaction signals will occur over a first network time period.
However, Chen discloses the missing/crossed limitations comprising: (1) the predicted short term interaction signal occurrence tally is representative of a programmatically generated expected number of times an interaction signal of the plurality of interaction signals will occur over a first network time period (FIG. 3 the short-term module 310 includes a first trained model to determine the short-term conversion probability 315. The short-term module 310 applies the first model trained by the machine learning module 284 to the fresh data 225a to generate short-term conversion probability 315. In one embodiment, the short-term conversion probability 315 is a product of a probability of a conversion event happening within a first conversion window of 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi method by adding the teachings of Chen in order to make a more effective method by improving the freshness and accuracy of the N days delayed model by using fresh data 225a in addition to the delayed data 225b, see (Chen, [0038].).
 Regarding claim 115, Filippi, Synett and Ball teach all the claim limitations of claim 113 above; and Filippi further teaches wherein the predicted (A data server system can accelerate the process of periodically generating updated reports based on query results. To accelerate this process, a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period. If the query seeks statistics calculated from the events, such as the number of events that match the specified criteria, the summary for the time period includes the number of events in the period that match the specified criteria, see column [22]. The time period is defined as a first network time period. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Filippi is silent about the aforementioned missing/crossed limitations of: (1) the predicted short term interaction signal occurrence tally is representative of a 
However, Chen discloses the missing/crossed limitations comprising: (1) the predicted short term interaction signal occurrence tally is representative of a programmatically generated expected number of times an interaction signal of the plurality of interaction signals will occur over a first network time period (FIG. 3 the short-term module 310 includes a first trained model to determine the short-term conversion probability 315. The short-term module 310 applies the first model trained by the machine learning module 284 to the fresh data 225a to generate short-term conversion probability 315. In one embodiment, the short-term conversion probability 315 is a product of a probability of a conversion event happening within a first conversion window of time and a probability of the conversion event happening (eventually) given the conversion event happens within the first conversion window of time.  see [0039]-[0043].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi system by adding the teachings of Chen in order to make a more effective system by improving the freshness and accuracy of the N days delayed model by using fresh data 225a in addition to the delayed data 225b, see (Chen, [0038].).
Regarding claim 109, Filippi, Synett and Ball teach all the claim limitations of claim 108 above; and Filippi further teaches wherein (A data server system can accelerate the process of periodically generating updated reports based on query results. To accelerate this process, a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a 
As noted above, Filippi is silent about the aforementioned missing/crossed limitations of: (1) the long term interaction signal occurrence tally is based on long term interaction signal data retrieved from a database. However, Chen discloses the missing/crossed limitations comprising: (1) the long term interaction signal occurrence tally is based on long term interaction signal data retrieved from a database (FIG. 2 illustrates the system architecture of an online system 100. The online system 100 includes a user profile store 205, a content store 215, a web server 210, an action logger 220, an action log 225, a content distribution module 270, a user interface manager 265, a feature extraction module 230, an additive decomposition module 282, a machine learning module 284, and a prediction module 286. The action log 225 stores information describing user actions within the online system 100. The action log 225 includes a part for storing fresh data 225a and a part for storing delayed data 225b, see [0019]-[0031]. FIG. 5 at block 540, the online system 100 computes, by a second trained model, a long-term conversion probability of the conversion event happening within a second conversion window of time after the time the interaction occurs, see [0048]. This technique is sued for predicting the long term interaction signal occurrence tally is based on long term interaction signal data retrieved from a database.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi method by adding the teachings of Chen in order 
Regarding claim 117, Filippi, Synett and Ball teach all the claim limitations of claim 116 above; and Filippi further teaches wherein (A data server system can accelerate the process of periodically generating updated reports based on query results. To accelerate this process, a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period. If the query seeks statistics calculated from the events, such as the number of events that match the specified criteria, the summary for the time period includes the number of events in the period that match the specified criteria, see column [22]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Filippi is silent about the aforementioned missing/crossed limitations of: (1) the long term interaction signal occurrence tally is based on long term interaction signal data retrieved from a database. However, Chen discloses the missing/crossed limitations comprising: (1) the long term interaction signal occurrence tally is based on long term interaction signal data retrieved from a database (FIG. 2 illustrates the system architecture of an online system 100. The online system 100 includes a user profile store 205, a content store 215, a web server 210, an action logger 220, an action log 225, a content distribution module 270, a user interface manager 265, a feature extraction module 230, an additive decomposition module 282, a machine learning module 284, and a prediction module 286. The action log 225 stores .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi method by adding the teachings of Chen in order to make a more effective method by improving the freshness and accuracy of the N days delayed model by using fresh data 225a in addition to the delayed data 225b, see (Chen, [0038].).
Regarding claim 110, Filippi, Synett and Ball teach all the claim limitations of claim 105 above; and Filippi further teaches wherein the actual short term interaction signal occurrence tally (A data server system can accelerate the process of periodically generating updated reports based on query results. To accelerate this process, a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period. If the query seeks statistics calculated from the events, such as the number of events that match the specified criteria, the summary for the time period includes the number of events in the period that match the specified criteria, see column [22]. The missing/crossed out limitations will be discussed in view of Chen.).
the actual short term interaction signal occurrence tally is representative of a number of times an interaction signal of the plurality of interaction signals occurred over a network time period. However, Chen discloses the missing/crossed limitations comprising: (1) the actual short term interaction signal occurrence tally is representative of a number of times an interaction signal of the plurality of interaction signals occurred over a network time period (FIG. 2 the action log 225 stores information describing user actions within the online system 100. The fresh data 255a includes the most recent data stored in the action log 225 that is less than a threshold time T in age, see [0019]-[0031]. FIG. 5 at block 530, the online system 100 computes, by a first trained model, a short-term conversion probability of a conversion event happening within a first conversion window of time after the time the interaction occurs, see [0048]. This technique is sued for the actual short term interaction signal occurrence tally is representative of a number of times an interaction signal of the plurality of interaction signals occurred over a network time period.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi method by adding the teachings of Chen in order to make a more effective method by improving the freshness and accuracy of the N days delayed model by using fresh data 225a in addition to the delayed data 225b, see (Chen, [0038].).
Regarding claim 118, Filippi, Synett and Ball teach all the claim limitations of claim 113 above; and Filippi further teaches wherein the actual short term interaction signal occurrence tally is (A data server system can accelerate the process of periodically generating updated reports based on query results. To 
As noted above, Filippi is silent about the aforementioned missing/crossed limitations of: (1) the actual short term interaction signal occurrence tally is representative of a number of times an interaction signal of the plurality of interaction signals occurred over a network time period. However, Chen discloses the missing/crossed limitations comprising: (1) the actual short term interaction signal occurrence tally is representative of a number of times an interaction signal of the plurality of interaction signals occurred over a network time period (FIG. 2 the action log 225 stores information describing user actions within the online system 100. The fresh data 255a includes the most recent data stored in the action log 225 that is less than a threshold time T in age, see [0019]-[0031]. FIG. 5 at block 530, the online system 100 computes, by a first trained model, a short-term conversion probability of a conversion event happening within a first conversion window of time after the time the interaction occurs, see [0048]. This technique is sued for the actual short term interaction signal occurrence tally is representative of a number of times an interaction signal of the plurality of interaction signals occurred over a network time period.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi system by adding the teachings of Chen in order 
Regarding claim 111, Filippi, Synett and Ball teach all the claim limitations of claim 105 above; and Filippi further teaches wherein (A data server system can accelerate the process of periodically generating updated reports based on query results. To accelerate this process, a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period. If the query seeks statistics calculated from the events, such as the number of events that match the specified criteria, the summary for the time period includes the number of events in the period that match the specified criteria, see column [22]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Filippi is silent about the aforementioned missing/crossed limitations of: (1) the short term interaction signal occurrence tally is based on short term interaction signal data retrieved from a database. However, Chen discloses the missing/crossed limitations comprising: (1) the short term interaction signal occurrence tally is based on short term interaction signal data retrieved from a database (FIG. 2 the action log 225 stores information describing user actions within the online system 100. The fresh data 255a includes the most recent data stored in the action log 225 that is less than a threshold time T in age, see [0019]-[0031]. FIG. 5 at block 530, the online system 100 computes, by a first trained model, a short-term conversion probability of a conversion event happening within a first conversion window of 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi method by adding the teachings of Chen in order to make a more effective method by improving the freshness and accuracy of the N days delayed model by using fresh data 225a in addition to the delayed data 225b, see (Chen, [0038].).
Regarding claim 119, Filippi, Synett and Ball teach all the claim limitations of claim 113 above; and Filippi further teaches wherein the short term interaction signal occurrence tally is based on short term interaction signal data retrieved from a database (A data server system can accelerate the process of periodically generating updated reports based on query results. To accelerate this process, a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period. If the query seeks statistics calculated from the events, such as the number of events that match the specified criteria, the summary for the time period includes the number of events in the period that match the specified criteria, see column [22]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Filippi is silent about the aforementioned missing/crossed limitations of: (1) the short term interaction signal occurrence tally is based on short term interaction signal data retrieved from a database. However, Chen discloses the missing/crossed limitations comprising: (1) the short term interaction signal occurrence tally is based on short term interaction signal data retrieved from a database (FIG. 2 the action log 225 stores information describing user actions within the online system 100. The fresh data 255a includes the most recent data stored in the action log 225 that is less than a threshold time T in age, see [0019]-[0031]. FIG. 5 at block 530, the online system 100 computes, by a first trained model, a short-term conversion probability of a conversion event happening within a first conversion window of time after the time the interaction occurs, see [0048]. This technique is sued for the actual short term interaction signal occurrence tally is representative of a number of times an interaction signal of the plurality of interaction signals occurred over a network time period.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi method by adding the teachings of Chen in order to make a more effective method by improving the freshness and accuracy of the N days delayed model by using fresh data 225a in addition to the delayed data 225b, see (Chen, [0038].).
Claims 108 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Filippi et al. (US 10977316, henceforth “Filippi”) in view of Synett et al. (US 20160328739, henceforth “Synett”), Ball et al. (US 10482090, henceforth “Ball”), Chen et al. (US 20180150874, henceforth “Chen”) and further in view of DeLuca et al. (US 20180095965, henceforth “DeLuca”).
Regarding claim 108, Filippi, Synett, Ball and Chen teach all the claim limitations of claim 105 above; and Filippi further teaches wherein the predicted short term interaction signal occurrence tally is (A data server system can accelerate the process of periodically generating updated reports based on query , see column [22]. The examiner interpreted the time period is defined as a second network time period. The missing/crossed out limitations will be discussed in view of DeLuca.)
As noted above, Filippi is silent about the aforementioned missing/crossed limitations of: (1) the predicted short term interaction signal occurrence tally is based at least part on a long term interaction signal occurrence tally that represents a number of times the interaction signal has occurred over a second network time period that is different from the first network time period. However, DeLuca discloses the missing/crossed limitations comprising: (1) the predicted short term interaction signal occurrence tally is based at least part on a long term interaction signal occurrence tally that represents a number of times the interaction signal has occurred over a second network time period that is different from the first network time period (User interests can be modeled using different sources of profile information, such as explicit location, demographic or interest profiles, or implicit profiles or context data based on previous queries, search result clicks, general browsing activities, or even richer desktop indices. Such implicit information can be based on long-term patterns of interaction, or on short-term patterns, see [0021]. This technique is used for predicting short term interaction signal occurrence tally based at least part on a long term interaction signal occurrence tally that represents a number of times 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi method by adding the teachings of DeLuca in order to make a more effective method by delivering all benefit from providing more relevant search results and improved search result ranking, see (DeLuca, [0022].).
Regarding claim 116, Filippi, Synett, Ball and Chen teach all the claim limitations of claim 115 above; and Filippi further teaches wherein the predicted short term interaction signal occurrence tally is (A data server system can accelerate the process of periodically generating updated reports based on query results. To accelerate this process, a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period. If the query seeks statistics calculated from the events, such as the number of events that match the specified criteria, the summary for the time period includes the number of events in the period that match the specified criteria, see column [22]. The examiner interpreted the time period is defined as a second network time period. The missing/crossed out limitations will be discussed in view of DeLuca.)
As noted above, Filippi is silent about the aforementioned missing/crossed limitations of: (1) the predicted short term interaction signal occurrence tally is based at least part on a long term interaction signal occurrence tally that represents a number of times the interaction signal has occurred over a second network time period that is different from the first network time period. However, DeLuca discloses the missing/crossed limitations comprising: (1) the predicted short term interaction signal occurrence tally is based at least part on a long term interaction signal occurrence tally that represents a number of times the interaction signal has occurred over a second network time period that is different from the first network time period (User interests can be modeled using different sources of profile information, such as explicit location, demographic or interest profiles, or implicit profiles or context data based on previous queries, search result clicks, general browsing activities, or even richer desktop indices. Such implicit information can be based on long-term patterns of interaction, or on short-term patterns, see [0021]. This technique is used for predicting short term interaction signal occurrence tally based at least part on a long term interaction signal occurrence tally that represents a number of times the interaction signal has occurred over a second network time period that is different from the first network time period.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Filippi method by adding the teachings of DeLuca in order to make a more effective method by delivering all benefit from providing more relevant search results and improved search result ranking, see (DeLuca, [0022].).
Reasons for Allowance
Claims 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
An apparatus comprising at least one processor and at least one memory storing computer code that, when executed by the at least one processor, causes the apparatus to: 
for each group-based communication interaction signal of a plurality of group-based communication interaction signals, extract group-based communication interaction signal metadata into a group-based communication interaction signal data structure; 
for each of a plurality of group-based communication interaction signal data structure records of each group-based communication interaction signal data structure, 
generate a group-based communication interaction signal occurrence divergence measure based at least in part on a predicted short term group-based communication interaction signal occurrence tally and an actual short term group-based communication interaction signal occurrence tally; and 
assign a group-based communication interaction signal data structure record rank value to the group-based communication interaction signal data structure record based at least in part on the group-based communication interaction signal occurrence divergence measure; 
arrange in an ordered group-based communication interaction signal data structure records list each of the group-based communication interaction signal data structure records in an order according to their group-based communication interaction signal data structure record rank values; and 
transmit a group-based communication interaction signal trends interface for rendering within a display device of a requesting client device, wherein the group-based communication 
Regarding claims 18-22, these claims depend from claim 17, 19 and claim 20, respectively, and thus are allowed for the same reason stated above for claim 1.
Conclusion
 THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/M.M.M./Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466